COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  MAWIYAH REESE,                                  §
                                                                  No. 08-22-00137-CV
                   Appellant,                     §
                                                                     Appeal from the
  v.                                              §
                                                                 County Court at Law #2
  HOUSING AUTHORITY OF THE CITY                   §
  OF AUSTIN-PATHWAYS ASSET                                       of Travis County, Texas
  MANAGEMENT,                                     §
                                                                (TC# C-1-CV-22-001293)
                    Appellee.                     §



                                        JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of prosecution. We therefore dismiss the appeal for want of prosecution. It

appearing to this Court that Appellant is indigent for purposes of appeal, this Court makes no other

order with respect thereto. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 31ST DAY OF AUGUST, 2022.


                                              JEFF ALLEY, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.